J-S63017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: PRIVATE CRIMINAL                 :   IN THE SUPERIOR COURT OF
 COMPLAINT OF ALTON D. BROWN             :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: ALTON D. BROWN               :
                                         :
                                         :
                                         :
                                         :   No. 179 WDA 2018

                  Appeal from the Order December 7, 2017
    In the Court of Common Pleas of Greene County Criminal Division at
                          No(s): 25 MISC of 2017


BEFORE:    OTT, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY MURRAY, J.:                        FILED OCTOBER 15, 2018

     Alton D. Brown (Appellant) appeals pro se from the trial court’s order

denying his petition for review of the denial of his two private criminal

complaints. We affirm.

     In 1997, a jury convicted Appellant of robbery, aggravated assault and

related charges. On October 30, 1997, the trial court sentenced Appellant to

serve 35 to 70 years in prison. While incarcerated, Appellant:

     has filed a plethora of appeals to the Superior Court, Petitions
     seeking Allowance of Appeal by the Pennsylvania Supreme Court;
     Applications to the Pennsylvania Supreme Court seeking Special
     Relief; approximately four (4) PCRA Petitions; Amended PCRA
     Petitions; appeals of the denials of the PCRA Petitions; Petitions
     for Supplemental Relief; Petitions for Modifications of the
     Sentence; Motions for Reconsideration of various Court Orders;
     Motions for Recusal; Petitions seeking the Production of
     Audiotapes of Hearings; Petitions Seeking to Listen to Tape
     Recorded Proceedings; Petitions for Court Orders Requiring the
     Sheriff to Produce Him for a Hearing; etc.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S63017-18



Commonwealth v. Brown, No. 132 EDA 2011, (Pa. Super. Ct. Feb. 19,

2013) (unpublished).1        This Court has decided at least two prior appeals

similar to the one now before us, where Appellant appealed from the denial of

petitions for review of the denial of private criminal complaints.             See

Commonwealth v. Brown, No. 741 MDA 2017, (Pa. Super. Ct. Jan. 24,

2018) (unpublished) (noting that “due to the sheer number of filings by

Appellant in the courts of this Commonwealth, it is a daunting and time-

consuming task to track the frivolous, duplicative, and voluminous litigation

he creates”); see also Commonwealth v. Brown, No. 1997 MDA 2014, (Pa.

Super. Ct. Aug. 21, 2015) (unpublished).

         In this case, Appellant filed two private criminal complaints with the

Greene County District Attorney’s Office on May 18, 2015 and May 27, 2015.

The District Attorney’s Office rejected the complaints on June 5, 2015 and

June 8, 2015. Appellant filed a petition for review of the denials. The court

conducted a hearing on October 2, 2017. On December 7, 2017, the court

issued an order denying relief.         Appellant appealed.   He presents a single

issue:

         Whether the trial court abused its discretion/erred in its decision
         that [the] District Attorney’s disapproval of the private criminal
         complaint was consistent with the laws?

Appellant’s Brief at 1.

____________________________________________


1 At this writing, a Westlaw search reveals that this Court and the
Commonwealth Court together have decided more than 59 appeals brought
by Appellant.

                                           -2-
J-S63017-18



      Appellant sought to file criminal charges against various prison officials

regarding food quality, cell conditions, medical care and Appellant’s personal

belongings. The trial court summarized:

      [T]he “June 5, 2015” denial sought criminal charges against John
      Wetzel and various John Doe Defendants alleging conduct as it
      relates to food, housing conditions, medical care, and the handling
      of personal and legal property. The “June 8, 2015” denial sought
      criminal charges against [a] Correctional Officer[], as Brown
      alleged the mishandling by [the officer] of [Appellant’s] personal
      property.

Order, 12/7/17, at 3.

      Appellant generally asserts that the trial court abused its discretion in

denying his petition for review. See Appellant’s Brief at 2-4. He does not

articulate a basis for the abuse of discretion, other than a vague reference to

“the verified facts of his pro se private complaints, which were constructed

while Appellant and his property were under daily attack – which persists to

this very day – clearly are reflective of crimes that involve ‘clear and present

danger’; which were supported by the prosecution and trial court.” Id. at 4.

      The Commonwealth responds that the District Attorney rejected

Appellant’s complaints “due to a low chance of successful prosecution,” and

the trial court “appropriately limited its review to whether the District

Attorney’s Office abused its discretion.”   Commonwealth Brief at 3.

      In reviewing the actions of the Greene County District Attorney, the trial

court explained:

          When the District Attorney disapproves a Private Criminal
      Complaint indicating that it “lacks prosecutorial merit,” this is
      deemed a “policy determination” and subject to the abuse of

                                     -3-
J-S63017-18


      discretion standard. In Re: Private Criminal Complaint of
      John O'Brien Rafferty, 969 A.2d 578, 582 (Pa. Super. 2009),
      citing In re Wilson, 879 A.2d 199 (Pa. Super. 2005) (en banc).

            “The private criminal complainant has the burden to prove
      the district attorney abused his discretion, and that burden is a
      heavy one. In the Rule 506 petition for review, the private criminal
      complainant must demonstrate the district attorney’s decision
      amounted to bad faith, fraud or unconstitutionality. The
      complainant must do more than merely assert the district
      attorney’s decision is flawed in these regards. The complainant
      must show the facts of the case lead only to the conclusion that
      the district attorney’s decision was patently discriminatory,
      arbitrary or pretextual, and therefore not in the public interest. In
      the absence of such evidence, the trial court cannot presume to
      supervise the district attorney’s exercise of prosecutorial
      discretion, and should leave the district attorney’s decision
      undisturbed.” In re Wilson, supra at 215.

            The Commonwealth indicated that there would be little
      chance of the successful criminal prosecution for conduct of State
      Correctional Facility employees who are alleged to have been
      involved in the destruction of [Appellant’s] property. . . .

             The Court, in applying an abuse of discretion standard and
      after review of the two (2) private criminal complaints which the
      Court has designated as letters of denial dated June 5, 2015 and
      June 8, 2015, the Court now determines that the Commonwealth
      was within its sound discretion in disapproving the above
      referenced Private Criminal Complaints.

Id. at 2-4.

      Upon review, we discern no error in the trial court’s conclusion that

Appellant failed to meet his “heavy” burden of demonstrating an abuse of

discretion by the Greene County District Attorney.        In re Wilson.       We

therefore affirm the trial court’s order denying Appellant’s petition for review

of the denial of his two private criminal complaints.

      Order affirmed.


                                      -4-
J-S63017-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2018




                          -5-